NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 04 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10049

              Plaintiff - Appellee,              D.C. No. 5:13-cr-00016-RMW-1

  v.
                                                 MEMORANDUM*
LUIS RICARDO PULIDO,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Northern District of California
                Ronald M. Whyte, Senior District Judge, Presiding

                      Argued and Submitted March 12, 2015
                           San Francisco, California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

       To determine whether a defendant has been deprived of speedy trial rights

guaranteed by the Sixth Amendment, a court must first determine whether “the

interval between accusation and trial has crossed the threshold dividing ordinary




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
from ‘presumptively prejudicial’ delay.” Doggett v. United States, 505 U.S. 647,

651–52 (1972) (quoting Barker v. Wingo, 407 U.S. 514, 530–31 (1992)).

       Once the defendant makes a showing of presumptively prejudicial delay,

the court must weigh four factors: (1) “the extent to which the delay stretches

beyond the bare minimum needed to trigger judicial examination of the claim,”

Doggett, 505 U.S. at 652; (2) “the reason the government assigns to justify the

delay,” Barker, 407 U.S. at 531; (3) “[w]hether and how [the] defendant asserts his

right . . . ,” id.; and (4) “prejudice to the defendant,” id. at 532.

       After concluding that the presumption of prejudice may have been triggered

in this case, the district court weighed only two of the Barker factors: the prejudice

to the defendant and the length of delay. The district court erred in failing to weigh

the other two factors. See id. at 533. It was particularly important in this case that

the district court make a finding regarding the government’s reason for the delay.

Pulido alleged that the San Jose U.S. Attorney’s Office acted pursuant to a policy

of depriving state prisoners of their ability to assert speedy trial rights in § 1326

cases. This allegation, if credited, would weigh heavily in the Barker analysis. See

id. at 531 (“A deliberate attempt to delay the trial in order to hamper the defense

should be weighted heavily against the government.”).

       We vacate and remand to the district court with instructions to weigh each of

the Barker factors.
VACATED AND REMANDED.